Citation Nr: 1204456	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for the residuals injury right hand with amputation distal and middle phalanges of right middle and ring finger with ankylosis of the thumb and little finger (major hand). 

2.  Entitlement to a compensable evaluation for the scar, mid-left thigh donor site for the period subsequent to May 17, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO.  The Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the RO in February 2010.  A transcript of the hearing is of record. 

In July 2010, the Board issued a decision denying the appeal of the claim of entitlement to a compensable evaluation for the scar, mid-left thigh donor site for the period ending May 17, 2008, and remanding the other claims on appeal, those of entitlement to an evaluation in excess of 60 percent for the residuals injury right hand with amputation distal and middle phalanges of right middle and ring finger with ankylosis of the thumb and little finger (major hand) and entitlement to a compensable evaluation for scar, mid-left thigh donor site for the period subsequent to May 17, 2008.  The Board also noted that the issue of entitlement to service connection for scar, right forearm donor site had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board noted as it did not have jurisdiction over it, it was being referred to the AOJ for appropriate action.  This matter is again referred to the AOJ.  


REMAND

As mentioned above, in February 2010, the Veteran testified during a Board hearing before a Veterans Law Judge; however, the Veterans Law Judge who presided over that hearing is no longer employed by the Board.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2011).  Therefore, in November 2011, the Board sent the Veteran a letter informing him of this and offering him another hearing before a Veterans Law Judge who will ultimately decide this appeal.  In December 2011, the Veteran responded and requested another hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action: 

The RO should schedule the Veteran for a Travel Board in accordance with the docket number of this appeal. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


